                                             Case 1:20-cv-00227-REB Document 5 Filed 07/14/20 Page 1 of 2

                                                                                                                                                                            '
                                                                                                                    ~




                    5/06                                                                                                g
                                                                                                                                                 .


    _
                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                  .




                    Form: Pro Hac Vice
                                                                     IN THE UNITED STATES DISTRICT/BANKRUPTCY COURTS
                                                                                                                                                                                                                                                                                      .


                                                                                                                                                                                                                                                                                      '




            .
                                                                                 FOR THE DISTRICTOF IDAHO

                                                                                                                                                         1:20-cv-00227-REB
                                                                                                                                                                                                                                                ‘/




                           Ruth                  et al.
                                                                                                                                                                                                                                                     .




    .

                                  Sullivan,                                                                     3             Case No.                                                                                                                                                    7




                                                                                                                )
                                                                                                                                                           .
                                                                                                                                                                                                                                                                                          l




                                                                                                                              APPLICATION FOR ADMISSION
                                   ,                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                             «




                    v.                                                                                          )
                                                                                                                              PRO HAC VICE
                                                                                                                                                                                                                                                                     .,




                           Omega RV, LLC                                 ‘
                                                                                                                )
                                                                                                                                                                -



                                                                                                                )
                                                                                                                                                                        '
                                                                                                                                                                                                                            .                                                             l

                                                                                                                )
                                                                                                                )             Fee: $250.00
                                                                                           .        .
                                                 _



                                                                                                                                                                                                                                            i




                                  Pursuant to Local Rule 83.4(e)                  of the           United States District Court                                for the               District           of Idaho,                                                                             i

                                   Ahern Wells
                                                                                                                    hereby applies for admission pro hac vice
-
                                                                 '



                                                                                                                ,
                                                                                                                                                              to appear and participate                                                                                                       i
                    Elizabeth
                                                               Plaintiffs Ruth Sullivan and Shannon Meehan
                                                                                                                                                                                                          ‘




                     in this case on behalf             of                                                                                                                                                                              ,




                                  The applicant hereby attests               as   follows:                  a
                                                                                                                                                     _




                                                                  OH                                                                                                                                    and practices   at the following
                                Applicant resides in Waynesville,
                                   1.                                                                                                                                                           ,




                                                                                                                            Dayton, OH 45458; 937-432-9500
                                                                                                                                                                                                                                   ..
                     address and phone number 8250 Washington Village                                               D11,
                                                                                                                                                                                                                                                         _




                                                                                                                                                                                                                                                                              '




                    M                                                                                                                                                                                                                                                                             i

                                                                                                                                                                                                                                                                                                  i




                                   2.       Applicant has       been admitted to practice before the                           followingcourts                                  on the    following            dates:

                     Courts:                                                                                                                             Dates:
                                                                                                                                                                                                    ,
                      Ohio                                                                                                                               11/4/04                 .




                                                                                                                                                                                                                                                                          '


                                                                                                                                                                                                                                                                 »




                                                                                                                                                         5/2/05                                                                                                                                       1



                         Kentucky

                         Iowa
                                             ‘



                                                                             .
                                                                                                                                                         6/4/19                                                                                                                                       ;




                         *please see attached sheet with additional admissions

                                       3.   Applicant     is   in good standing and eligible to practice in said courts.

                                                                                                     other courts.
                                       4.   Applicant is not currently suspended or disbarred in any

                                            Leland Faux                                                                                    member in good standing of the bar of this court, of the firm of
        '




                                       5.
                                                                                                        ‘


                                                                                                                                   ,   a

                         Leland Faux, Esq PLLC                                                                                     ,   practices               atthe following ofﬁce address                             and phone number:

                         381 Shoup Ave., Ste. 214, Idaho Falls,                   ID 83301; 2089224722                                                              .




                         M
                         and is hereby designated as co-counsel with authority to act as attorney                                                of record for all                         purposes.            Said designee hereby consents

                         to this designation by signing this application.
                                                                                                   202°
                         Dated-this
                                                     gym/“Mex                                  ,                    .
                                                                                                                               g




                         Appl cant                                                                                                         esignee
                '




                          Signed under penalty            of perjury.
         Case 1:20-cv-00227-REB Document 5 Filed 07/14/20 Page 2 of 2




US District Court for the Southern District of Ohio            Admitted 12/21/04
                                                                                   ”




US District Court for the Northern District of Ohio            Admitted 8/23/05
                                                           I




US   District Court for the Eastern District of Kentucky       Admitted 2/3/14         _




US District Court for the Western District of Kentucky         Admitted 5/20/15
US District Court for the Southern District of Indiana         Admitted 4/17/15        3
US District Court for the Northern District of Indiana         Admitted 4/22/15        53
